Citation Nr: 0510488	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-12 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an apportionment of the veteran's nonservice-
connected pension benefits to his spouse is proper.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had service from January 1952 to September 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2001 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada.  In the decision, the RO granted an 
apportionment in the amount of $232.  The case later came 
under the jurisdiction of the RO in Los Angeles, California.  

The Board remanded the case for additional development in 
June 2004.  The requested actions have since been completed, 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for equitable review of the issue 
on appeal has been obtained.

2.  The veteran and M.C. were married in April 1983, and 
separated in June 2000.  

3.  Beginning May 1, 1983, the veteran's VA disability 
pension award included an additional dependency allowance for 
the veteran's spouse.

4.  The veteran is not reasonably discharging his 
responsibility for his spouse's support.

5.  The veteran's spouse has a present financial hardship, as 
her monthly expenses exceed her monthly income.

6.  The apportionment of $232.00 per month does not cause the 
veteran undue hardship.


CONCLUSION OF LAW

The apportionment of the veteran's VA pension benefits in the 
amount of $232.00 per month, which was paid the veteran as 
dependency allowance for a spouse, was proper.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that this case involves a simultaneously 
contested claim, since allowance of the veteran's appeal 
could result in a loss of benefits to the veteran's spouse. 
38 C.F.R. § 20.3(p).  As a simultaneously contested claim, 
special procedural regulations are applicable.  Under 38 
C.F.R. § 19.100, all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  Under 38 C.F.R. § 19.101, 
upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  
Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim. See 38 
U.S.C.A. § 7105A.  Further, if a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimant and their representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal. 38 C.F.R. § 20.713(a).

The record in this case shows that both the veteran and his 
spouse were provided with a statement of the case, and both 
parties have been afforded opportunity to attend a hearing or 
to otherwise offer argument pertinent to the matter on 
appeal.  The Board notes that the veteran failed to show for 
his scheduled March 2004 Travel Board hearing.  Accordingly, 
the RO has fully complied with the above-cited procedures.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the veteran's claim. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The evidence of record shows that through RO correspondence, 
the apportionment decision, the statement of the case, the VA 
has informed both the veteran and his spouse of the evidence 
necessary to substantiate the claim, which is a 
simultaneously contested claim involving apportionment.  
Prior to the special apportionment decision on appeal, the RO 
sent letters to the veteran and his spouse explaining that 
they should submit updated financial statements.  In 
addition, the statement of the case provided the veteran and 
his spouse with the regulations pertaining to apportionments.  
Moreover, the VA has made reasonable efforts to develop the 
evidence from both parties.  Furthermore, as stated above, 
the record in this case shows the RO has fully complied with 
the special procedural requirements pertaining to 
simultaneously contested claims.  Therefore, the Board finds 
that the notice and duty to assist requirements of the law 
have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Many of the basic facts in this case are not in dispute.  The 
veteran has been receiving a VA nonservice-connected pension 
for many years.  The veteran and M.C. were married in April 
1983.  Beginning May 1983, the veteran's VA disability 
pension award included an additional dependency allowance for 
the veteran's spouse.

The veteran and his wife M.C. separated in June 2000.  In 
correspondence from the veteran's spouse to the RO, received 
in August 2000, the veteran's spouse requested an 
apportionment of the veteran's VA pension benefits.  She 
stated that the veteran was failing to provide her with 
financial support.  She said that she was not able to work.  
She also said that she found out that the veteran was 
receiving VA disability benefits, and that a portion of his 
check was intended for her.  She requested that she receive 
the portion which was intended for her.  

In March 2001, the RO sent development letters to the veteran 
and his spouse requesting information regarding income, 
expenses and assets.  In March 2001, the RO received an 
income and expense statement from the veteran.  In the 
statement, the veteran indicated that his income was $1015 
per month.  This consisted of VA benefits in the amount of 
$790 and Social Security benefits in the amount of $225.  He 
also reported expenses in the amount of $1015.  The expenses 
include $460 for rent, $40 for power, $40 for gas, $90 for 
phone, $260 for food, $15 for transportation, and $110 for 
personal expenses such as laundry, clothing and shoes.  

In a statement received in June 2001, the veteran's wife M.C. 
reported that her only income consisted of $334 per month 
from SSI, along with food stamps.  She reported expenses of 
$400 for rent, $145 for food, $15 for a bus pass.  These 
expenses total $560.  She also reported having a loan of $300 
which she had taken out to pay her expenses.  

In a special apportionment decision, dated in June 2001, the 
RO granted the veteran's spouse an apportionment of the 
veteran's income in the amount of $232.00 a month, effective 
from September 1, 2000.  The decision noted that the evidence 
showed that the veteran and his wife were separated, and that 
the spouse was unable to work and her expenses exceed her 
income.  In the decision, the RO also noted that the veteran 
was receiving additional dependency allowance for a spouse, 
and concluded that amount should be apportioned to her.  

The parties were notified of the decision later in June 2001.  
In his notice of disagreement dated in June 2001, the veteran 
stated that he was unable to live on the money after the 
deduction for the apportionment.  In a statement dated in 
July 2001, the veteran further reported that his spouse's 
niece and husband took care of her in their home, and he 
again reported that he could not afford his living expenses.  

The veteran filed a financial status report in June 2001.  He 
stated that his only income was VA pension in the amount of 
$558 per month.  He did not provide an explanation of why he 
no longer listed the Social Security benefits which he 
previously reported only three months earlier.  He also 
reported having expenses which totaled $1175 per month.

If a veteran is not living with his or her spouse, all or any 
part of the pension payable on account of the veteran may be 
apportioned as may be prescribed by VA. See 38 U.S.C.A. § 
5307.  An apportionment may be paid if the veteran is not 
residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support. See 38 C.F.R. § 3.450.  The United States Court of 
Appeals for Veterans Claims (Court) has held that it is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).
 
A "special" apportionment may be paid where hardship is shown 
to exist but pension may be apportioned between the veteran 
and his or her dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents, and the 
apportionment claimants.  Ordinarily, apportionment of more 
than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportioned. See 38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee, where the 
spouse of the disabled person has been found guilty of 
conjugal infidelity by a court having proper jurisdiction, or 
for a purported or legal spouse of the veteran if it has been 
determined that he or she has lived with another person and 
held herself or himself out openly to the public to be the 
spouse of such other person, except where such relationship 
was entered into in good faith with a reasonable basis (for 
example trickery on the part of the veteran) for the spouse 
believing that the marriage to the veteran was legally 
terminated.  No apportionment to the spouse will thereafter 
be made unless there has been a reconciliation and later 
estrangement. 38 C.F.R. § 3.458.

After a careful review of the evidence of record, the Board 
must affirm the RO's decision to grant the veteran's spouse 
an apportionment of the veteran's VA compensation benefits in 
the amount of $232.00 a month, which was paid the veteran as 
dependency allowance for a spouse.  In this regard, the Board 
notes that the evidence shows that the veteran and his spouse 
are not living together and that the veteran is not 
reasonably discharging his responsibility for his spouse's 
support. Moreover, the evidence does not show that the 
$232.00 monthly would cause the veteran undue hardship.  The 
Board observes that the veteran was receiving $232.00 extra 
compensation solely on the basis of his wife being 
established as his dependent.  Even if the money was not 
being paid to his wife, he would not be eligible to receive 
it since he does not provide support for her.  Thus, the 
Board notes that since the amount of the apportionment the RO 
has granted the veteran's spouse is equal to the amount the 
veteran received because his spouse was established as his 
dependent, an apportionment in that amount cannot cause 
hardship on the veteran. See Hall v. Brown, 5 Vet. App. 294, 
295 (1993).

In conclusion, the Board finds that the apportionment of the 
veteran's VA compensation benefits in the amount of $232.00 
per month, which was paid the veteran as dependency allowance 
for a spouse, was proper.  Hence, the preponderance of the 
evidence is against the veteran's claim that his spouse is 
not entitled to an apportionment of his VA compensation 
benefits.




ORDER

The apportionment of the veteran's VA compensation benefits 
in the amount of $232.00 per month, which was paid the 
veteran as dependency allowance for a spouse, was proper; 
hence, the appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


